Citation Nr: 1706604	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  04-08 264	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for encephalalgia, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from June 1, 2004.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to encephalalgia on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), from June 1, 2004.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to January 1967, as well as a day of active service in March 1970, and additional service with the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a January 2002 rating decision, in which the RO, inter alia, continued a 0 percent rating for encephalalgia.  The Veteran filed a NOD in March 2002, and the RO issued a statement of the case (SOC) in February 2004.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later that same month.

In an April 2006 rating decision, the RO increased the rating for the Veteran's encephalalgia to 30 percent, effective June 1, 2004. 

In June 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In an August 2009 decision, the Board denied an increased (compensable) rating for encephalalgia for the period from June 6, 2001, through May 31, 2004.  At that time, the remaining matter for a rating in excess of 30 percent for encephalalgia from June 1, 2004 was remanded to the RO, via the Appeals Management Center (AMC), for additional development.  After accomplishing further action, the AMC continued to deny this matter (as reflected in a July 2011 SSOC) and returned them to the Board for further appellate consideration.  

The Board denied the matter for a rating in excess of 30 percent for encephalalgia from June 1, 2004, in a September 2011 decision.  The Veteran, in turn, appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court granted a Joint Motion for Remand filed by representatives for both parties, vacating the September 2011 Board's decision and remanding the claim to the Board for further proceedings consistent with the Joint Motion. 

In April 2013, the Board expanded the appeal to include the matter of the Veteran's entitlement a total disability rating for compensation based on individual unemployability (TDIU) due to encephalalgia, from June 1, 2004 (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  At that time, the Board denied the Veteran's claim for a rating in excess of 30 percent for encephalalgia, from June 1, 2004, and remanded the TDIU claim for further action.  On remand, after accomplishing the action requested, the AOJ denied a TDIU (as reflected in April and August 2016 SSOCs and an August 2016 rating decision), and returned this matter to the Board for further consideration.

The Veteran appealed to the Court the Board's denial of the claim for a rating in excess of 30 percent for encephalalgia, from June 1, 2004.  In March 2014, the Court granted another Joint Motion for Remand filed by representatives for both parties, remanding to the Board the claim for a rating in excess of 30 percent for encephalalgia from June 1, 2004, for further proceedings consistent with the Joint Motion.  

In August 2014, the Board awarded the Veteran a 50 percent schedular rating for encephalalgia, from June 1, 2004, and remanded the matter of a higher, extra-schedular rating for encephalalgia, from that date, to the AOJ for further action.  On remand, after accomplishing the action requested, the AOJ denied a higher extra-schedular rating for encephalalgia (as reflected in a September 2016 SSOC), and returned this matter to the Board for further consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Since June 1, 2004, the Veteran's encephalalgia symptoms have not been shown to be so exceptional or unusual as to render impractical the application of the regular schedular standards for rating the disability, and to warrant referral of this matter for extra-schedular consideration.


CONCLUSION OF LAW

The criteria for a rating  in excess of 50 percent for encephalalgia, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b)(1), from June 1, 2004, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a November 2001 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  Subsequently, the February 2004 SOC provided notice to the Veteran of the  criteria used to evaluate his  service-connected encephalalgia.   

Post rating, a March 2004 letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  An April 2006 letter, along with a February 2007 letter, provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Thereafter, the Veteran's claim was readjudicated in the February 2004 statement of the case and April 2006, January 2009, and July 2011 SSOCs, after he was provided with the opportunity to submit additional evidence and argument in support of his claim and to respond to the VCAA notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

Specific to the remaining claim for a higher, extra-schedular rating, a September 2016 SSOC set forth the provisions of 38 C.F.R. § 3.321.  Although such notice was provided in connection with the claim for a higher rating for encephalalgia from June 1, 2004, as such notice has been provided, followed by development consistent with the provisions of that regulation, and reajudication, the essential fairness of the adjudication was not affected.  The Board additionally notes that the February 2004 SOC also set forth and addressed the provisions of 38 C.F.R. § 3.321.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes post-service VA treatment records, reports of VA examinations, and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required. 

The Veteran underwent VA examinations in June 2007, November 2010, and March 2016 in connection with his rating claim.  These VA examination reports include interviews with the Veteran, reviews of the record and full evaluations of the Veteran's encephalalgia symptoms, to include appropriate testing, and pertinent clinical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in connection with the issue herein decided has been met.  The medical evidence of record is sufficient for evaluation of the disability under consideration.

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the requirements of 38 C.F.R. § 3.103, and the hearing was legally sufficient. 

During the hearing, the issue was identified-as a claim for increased rating for encephalalgia-and testimony was elicited regarding the Veteran's symptoms, treatment, as well as whether and how his encephalalgia affected his daily functioning.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits, "but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the submission of any specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless, inasmuch as, following the hearing, additional development of the claim was ordered. 

Pursuant to the Board's August 2014 remand, in August 2016, the AOJ sent a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to the claim for a higher extra-schedular rating for encephalalgia and obtained updated VA treatment records.  Thereafter, the AOJ issued an SSOC reflecting the denial of the claim for higher extra-schedular rating for encephalalgia for the period from July 1, 2004. 

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson,  20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in a claim for increased rating for an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's encephalalgia is rated as 50 percent disabling from June 1, 2004 under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under that diagnostic code, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  38 C.F.R. § 4.124a.

A schedular rating itself is recognition that claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury. Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.1 (2014).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60   (1993).  See also 38 C.F.R. § 3.321 (b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

As discussed in the introduction above, the Board has already adjudicated the matter of entitlement to a higher rating for encephalalgia on a schedular basis, from June 1, 2004, and determined that the maximum 50 percent rating is warranted.  Thus, the only matter remaining for consideration is whether a higher rating for encephalalgia is warranted on an extra-schedular basis.

Considering the pertinent evidence of record in light of the above, the Board finds the matter of the Veteran's entitlement to a higher, extra-schedular rating for encephalalgia must be denied.

A June 2004 VA outpatient treatment record reflects headaches described as "frequent and intense" that were associated with nausea.  The headaches, which were said to be "throbbing and achy," were reported to last from 40 minutes to all day and to occur twice a week.  The assessment was occipital neuralgia vs. tension headaches and the Veteran was prescribed Elavil (Amitriptyline) as treatment.

In September 2004, the Veteran complained about headaches that had worsened in intensity.  He indicated that Elavil had helped, but that he ran out of this medication.  The headaches were said to be associated with photophobia and that the Veteran had to stop all activities when the headaches occurred and go to sleep.  A CT scan of the head was conducted at that time with normal results, and the Veteran was restarted with Elavil. 

A March 2005 VA neurology clinic report notes that Elavil had provided partial relief for the Veteran's headaches and that they had become less intense and less frequent.  The Veteran described the headaches as being intense during VA outpatient treatment in September 2005, but he denied headaches during VA treatment in October 2005. 

Thereafter, a March 2007 VA outpatient treatment record indicates that the Veteran complaining about daily migraine headaches that he was treating with Elavil.  He indicated that an increased dose of Elavil had helped the intensity of the headaches but not their frequency.  The Veteran said the headaches were associated with severe left side neck pain at times as well as photophobia, phonophobia, and nausea.  He reported that he was symptomatic five days a week, and the Veteran's Elavil prescription was increased at that time.  Reports from a March 2007 VA outpatient psychology clinic visit show the Veteran noting that his headaches were being helped by Amitriptyline but that this mediation caused tiredness.  A May 2007 VA outpatient treatment record reflects the examiner's notation that the Veteran's headaches were controlled with Amitriptyline. 

A June 2007 VA neurology clinic outpatient treatment notes indicate that the Veteran complained about daily migraine headaches with insomnia and that he had no improvement with the addition of Tizanidine.  The headaches were described as involving throbbing pain and to a severity of 8/10 in intensity on a daily basis.  The Veteran described associated symptoms of phonophobia, photophobia, nausea, and vomiting.  It was also indicated that Amitriptyline had not been effective and that upon visiting the clinic that day, he was wearing a hat and sunglasses due to photophobia.  The treatment plan was changed to slowly taper off Amitriptyline to be replaced with 60 milligrams of Cymbalta a day. 

A May 2007 VA treatment indicates that the Veteran continued to experience headaches despite taking medication.

The report of a June 2007 VA examination reflects that the Veteran complained of experiencing headaches since the aforementioned in-service explosion in 1976.  He described the headaches as throbbing-like, and continuous.  Bright lights or noise exacerbated the headaches.  He reported that he experienced nausea, photophobia, and phonophobia from the headaches which left him completely incapacitated.  Lying in a dark room offered mild relief.  The Veteran reported that he became very limited and had to leave his government job in 1999 because of the severity and continuous nature of his headaches.  Objectively, the neurological examination was normal.

Thereafter, October 2007, February, July 2008, December 2008, January 2009, July 2009, and March 2010 VA outpatient treatment records include notations that the Veteran's headaches were controlled with Cymbalta.  On another VA outpatient treatment clinic visit in June 2008, the Veteran denied having headaches.  March 2010 psychology consult records reflect that there was no history of neurological illness other than persistent and severe headaches.  A psychological evaluation that month to determine if the Veteran had any cognitive dysfunction included a reference by the examiner to a traumatic brain injury, such a disorder said by the examiner to be "associated with cognitive dysfunction," that was incurred during service.  The conclusion following the evaluation, however, was that there was no evidence of cognitive dysfunction.  A September 2010 VA outpatient treatment report indicated the Veteran again indicated his headaches were controlled with Cymbalta. 

In the report of a November 2010 VA traumatic brain injury examination, the examiner documented review of the medical records in the claims file.  Neurological examination was unremarkable; however, the examiner did note the subjective complaints of headaches which the Veteran reported interfered with his activities of daily living and relationships.  The Veteran indicated that he did personnel work, interviewing people for jobs for more than fifteen years.  He stated that he retired at the age of fifty in approximately 1997 and that he was forced to retire due to his inability to perform, photophobia, and prostrating headaches.  The examiner noted that the Veteran described the headaches as prostrating but noted the described headaches did not cause complete exhaustion (the medical definition of prostrating).  The examiner noted that the Veteran's reported severity of the headaches was somewhat inconsistent with his functional abilities and there was no objective documentation that the headaches had any impact on the Veteran's ability to work.  He indicated that he spends his time taking care of his wife since he left work.  She also noted that headaches were not immediately described at the time of the July 1976 injury and that it was likely that his ongoing headaches were "multifactorial" [and thus not all attributable to service-connected disability].  In this regard, she found that the Veteran's sleep apnea "may well be contributing to the severity and frequency of these headaches." 

Thereafter, a December 2010 emergency clinic report reflecting treatment for pain in the right leg also lists several other medical complaints, none of them involving headaches.  VA outpatient treatment reports dated thereafter in January 2011, February 2011, April 2011, and June 2011 noted that the Veteran's headaches were controlled with medication, with the records dated from February 2011 reflecting the prescription of new medication in the form of Gabapentin.  Reports from VA outpatient treatment in February 2011 reflect no medical complaints at that time other than those relating to pain radiating from the Veteran's low back. 

Submitted in conjunction with written argument presented by the Veteran's attorney in January 2013 was a statement, dated in August 2012, in which the Veteran's sister-in-law noted that she and her family have observed the Veteran having such severe attacks of headaches that he is at times unable to attend family functions or gatherings.  She indicated that the Veteran's headaches were "obviously severe and debilitating," that they had worsened over the time, and that it was "very apparent" that the medication prescribed for the Veteran's headaches was not effective. 

Also submitted in conjunction with the written argument from the Veteran's attorney submitted in January 2013 is an opinion dated in that month from a private physician. This opinion is noted to have been based on a review of the clinical evidence from service and thereafter as well as statements of record.  He stated that the Veteran's headaches became so severe that he was unable to work from 1999 onward.  Significant evidence to this examiner included the June 2004 VA outpatient treatment report noting the description of frequent and intense headaches and the September 2004 VA outpatient treatment report noting that the Veteran had to stop activities and go to sleep when he has headaches.  He also noted that it was likely that the Veteran suffered from a "post-traumatic headache syndrome," which was a symptom complex that included headache, dizziness, neuropsychiatric symptoms, and cognitive impairment.  He also stated that it was "essentially immaterial" how severe the original head injury in service was, as "paradoxically, headache prevalence, duration, and severity are greater in those with mild head injury compared with those with more severe trauma." 

The examiner also referred to the conclusion by the examiner who conducted the June 2007 VA examination that the Veteran was diagnosed with a Transformed Migraine, and indicated that "[t]transformation of episodic migraine to a chronic headache syndrome is often precipitated by medication overuse and is often complicated by neuropsychiatric symptoms such as depression."  In this regard, the examiner found it significant that the March 2010 examination reports noted that there were clinical features of depression and recommended psychotherapy. 

The examiner also noted as significant the statements of the Veteran's wife in 2007 and 2011 indicating that the Veteran's headaches required that the Veteran lie down; the August 2012 statement from the Veteran's sister in law referenced above; and a February 2007 statement submitted by the Veteran noting this headaches occurred frequently, included nausea, and required him to lie as flat as possible so as to not exacerbate his symptoms.  The January 2013 opinion also found fault with the conclusion in the November 2010 VA examination that the non-service connected sleep apnea contributed to the Veteran's headaches given the findings of a medical study of patient's with sleep apnea.  Regardless of this study, the examiner stated that "it would be impossible to differentiate" which headache symptoms were attributable to sleep apnea and which were attributable to service connected disability. 

In his conclusion, the examiner who rendered the January 2013 opinion found that the Veteran's service-connected headaches should be considered severe and prostrating.  He disagreed with the definition of a prostrating headache by the VA examiner in November 2010 that such headaches are equivalent to "complete exhaustion."  Instead, he observed that symptoms of prostrating migraine headaches are, as have been described by the Veteran, those that require a patient to stop what they are doing and lie in a dark, quiet place until symptoms abate.  Based on this standard and his review of the medical and lay evidence, the examiner concluded that the Veteran's headaches were "frequent, severe[,] and prostrating."  The examiner concluded that the Veteran's headaches were as likely as not the direct cause of his unemployability because his inability to function during frequent headaches "would clearly prevent him from performing consistently on the job."

A June 2014 statement from the Veteran's brother attested to the Veteran having had severe headaches as a result of an in-service blast injury that prevent him from driving and performing chores and require him to lie down in a dark room for "hours a day."  Also received are reports form VA outpatient treatment in June 2014 noting that the Veteran suffers from daily headaches that awaken him in the morning, last 4 to 5 hours, and are accompanied by nausea and eye tearing.  At that time, the Veteran described the headaches as debilitating, reporting that they force him to lie in a dark room to relieve pain and prevent him from leaving the house.

In argument submitted in July 2014, accompanied by reference to VA clinical records, the Veteran's attorney asserted that such evidence indicates that the Veterans headaches have occurred "very frequently" during the pendency of the claim on appeal.  The Veteran's attorney also argues that such headaches have also been shown during the entirety of the appeal period to be "completely prostrating" and be accompanied by "prolonged attacks," and to thus be "necessarily productive of 'severe economic inadaptability" and that that even the maximum schedular rating under that diagnostic code does not fully compensate the Veteran for the level of impairment he experiences as a result.  He also argues that DC 8100 does not encompass the entirety of the Veteran's headache symptoms, to include phonophobia, photophobia, and nausea.  As such, he asserts that extra-schedular consideration, under 38 C.F.R. § 3.321(b), is warranted.

The March 2016 VA examination reflects that the Veteran reported symptoms of nausea and sensitivity to light, sensitivity to sound, tearing of the eyes, and that he has tried multiple medications without any relief.  The Veteran also reported that he is unable to read or concentrate when he has headaches and must lie down in a dark room.  The VA examiner concluded that the Veteran's headache condition impacted his ability to work based on the Veteran's report that he is unable to read or concentrate and must lay down in a dark room during his frequent headaches

In a September 2016 SSOC, the AOJ determined that the Veteran's symptoms are neither exceptional nor unusual, and as such; do not render application of the schedule impractical.  The AOJ explained that the current evaluation of 50 percent contemplates the Veteran's symptoms, which are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, and because the evidence does not show a marked interference with employment or frequent periods of hospitalization due to the service connected condition as to render impractical the application of the regular schedular standards.

First addressing the first prong of Thun, the Board notes that the Veteran has described, as functional affects associated with his encephalalgia, that he has difficulty reading and concentrating and that he must lie down in a dark room during a headache, which last about five to six hours.  The Veteran's and his family's lay statements suggest that his encephalalgia prevent him from participating in family activities and driving.  With respect to his symptoms, the Board notes that the Veteran's headaches have been manifested by headaches, photophobia, phonophobia, nausea, and vomiting.  

The pertinent rating criteria direct that the Veteran's headaches be rated based on the frequency of any prostrating attacks that are caused by his headaches and on whether these attacks are productive of severe economic inadaptability.  Here, the applicable rating criteria for migraine headaches reasonably describe the Veteran's disability level and symptomatology.  Although Diagnostic Code 8100 does not specifically address symptoms of nausea, vomiting, photophobia, and phonophobia, the Board notes that these symptoms are characteristic of migraine headaches and are thus contemplated in the reference to "frequent completely prostrating and prolonged attacks" found in Diagnostic Code 8100.  Further, although the January 2013 private examiner and March 2016 VA examiners both noted that the Veteran's headaches impact his ability to work, such factor is contemplated in the rating criteria, which considers severe economic inadaptability.  Periodic exacerbations in headaches are also contemplated by the rating criteria, which include consideration of prostrating attacks of lesser frequency, such as those that would require infrequent emergency room visits.  In short, the disability picture under consideration is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate.  See Thun, 22 Vet. App. at 115  

The Board finds that the Veteran's headache symptoms are contemplated by the rating schedule.  The inquiry thus ends, and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of encephalalgia, appropriately evaluated as a single disability.  As the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that as the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, referral of the matter for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the matter of the Veteran's entitlement to higher, extra-schedular rating for encephalalgia, from June 1, 2004, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107  (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess 50 percent for encephalalgia, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, from June 1, 2004, is denied.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, 11 Vet. App. 268.

In this case, as detailed in the Board's April 2013 remand, the Board noted that although the Veteran did not meet the percentage requirement for a schedular TDIU from June 1, 2004, the evidence pertinent to that time period suggests that the Veteran was unemployable.  As such, the Board requested that the AOJ adjudicate the claim for TDIU due to encephalalgia from June 1, 2004, specifically addressing whether the procedures of 38 C F R § 4.16(b) have been invoked.  However, in the April and August 2016 SSOCs and the August 2016 rating decision, although the AOJ addressed the matter of a TDIU, generally, as well as the provisions of 38 C.F.R. § 3.321(b), the AOJ did not address the Veteran's entitlement to an extra-schedular TDIU pursuant to 38 C F R § 4.16(b) for the period in question and whether the procedures were invoked, as requested.  Stegall, supra.  Hence, on remand, the applicability of 38 C F R § 4.16(b) from June, 1, 2004, must be addressed.

Moreover, the RO obtained an opinion in March 2016 to comment on the effect of the Veteran's service connected encephalalgia on his ability to function in an occupational environment, as well as any functional limitations.  The physician opined that the Veteran's service-connected headache condition might prevent him from engaging in labor that requires him to be around loud noises, bright lights, etc., but it does not prevent him from engaging in all employment and that it does not prevent him from securing/engaging in/or maintaining substantially gainful sedentary employment.  In an April 2016 addendum opinion, the physician again opined that his service-connected headaches do not prevent sedentary employment because the Veteran is not hospitalized, incapacitated, or housebound.  The physician explained that a December 2015 treatment record noted that he was cleared to do moderate activity as his recreational therapy notes reflects that he participates in recreational swimming two to three times a week for the past two years. 

The Board finds that the March and April 2016 opinions on the functional effects of the Veteran's service-connected encephalalgia are inadequate.  Here, the VA physician concluded that the Veteran's service connected encephalalgia "might" prevent him from working around loud noises and bright lights, but that he is able to work in a sedentary environment based on the fact that the Veteran is able to participate in recreational swimming.  However, the physician failed to comment on various records, which indicate that the Veteran suffers from debilitating headaches, to include a January 2013 private medical opinion that states the Veteran's headaches is as likely as not the direct cause for his unemployability, as his mobility to function during his frequent headache episodes would clearly prevent him from performing consistently on the job, as well as statements from the Veteran and his brother, who attested to the Veteran having had severe headaches that prevent him from driving and performing chores and require him to lie down in a dark room for "hours a day."  Also of record are reports form VA outpatient treatment in June 2014 noting that the Veteran suffers from daily headaches that awaken him in the morning, lasting four to five hours, and are accompanied by nausea and eye tearing.  At that time, the Veteran described the headaches as debilitating, reporting that they force him to lie in a dark room to relieve pain and prevent him from leaving the house.

In addition, the Veteran underwent a VA examination in March 2016, in which the VA examiner (different physician) opined that the Veteran headaches impact his ability to work, as the Veteran is not able to concentrate or read, and must lay down in a dark room when headaches are present.  Here, the VA physician who provided the March and April 2016 opinions failed to address these pertinent records, among others, provided a conclusory statement that he can work in a sedentary employment based on the facts that that he is not hospitalized and he can swim recreationally, and without further comment on the functional effects of the Veteran's headaches as described in the medical records and the Veteran's statements.  Furthermore, the VA examiner did not discuss the Veteran's medical history and occupational history and how those factors relate to the Veteran's service-connected encephalalgia and the type of employment he could feasibly do.

These deficiencies necessitate another remand of this matter.  See Stegall, supra.  See also Nieves-Rodriguez, 22 Vet. App. 295.  Notably, once VA undertakes the effort to provide an examination or obtain an opinion when developing a claim, it must provide or obtain one adequate for the purpose sought.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

To this end, the AOJ should arrange to obtain an addendum opinion from the prior VA physician, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

Prior to arranging to obtain further medical evidence in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Northport VA Medical Center (VAMC) and that records dated through August 2016 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since August 2016.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (specifically, as regards any pertinent private (non-VA) treatment and/or employment information), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim on appeal.   

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Northport VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since August 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for an extra-schedular TDIU that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private (non-VA) record and/or employment records.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who provided the March and April 2016 opinions. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

Based on full consideration of all pertinent medical and lay evidence (and on examination of the Veteran, if deemed necessary), the physician should discuss the functional effects of the Veteran's service-connected encephalalgia on his ability to perform the physical acts required for employment. 

The physician should describe what types of employment activities would be limited because of the service-connected disability, what types of employment would not be limited (if any) for which his education and occupational experience would otherwise qualify him despite the effects of the service-connected encephalalgia, and whether any limitation on employment is likely to be permanent. 

In addressing the above, the examiner must consider and discuss all relevant symptoms manifested since June 1, 2004, even if some improvement is shown since, as well as the impact/significance of associated medications.  The physician should also consider and discuss the Veteran's education and workplace skills (including experience in government work, interviewing people), but not the Veteran's age or distinguishable impairment from any nonservice-connected disorders. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

 6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for an extra-schedular TDIU due to encephalalgia from June 1, 2004, in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority, and specifically addressing whether the provisions of 38 C.F.R. § 4.16(b) for award of an extra-schedular TDIU are invoked, as appropriate.

7.  If the benefit sought remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


